Exhibit 10.3

 

[g201708041710171411471.jpg]

 

April 25, 2017

 

Via Email

 

Redwoods Business Center, LP

c/o Cuff Property Management Co.

2401 Stanwell Drive

Concord, CA 94520

Attn: S.P. Cuff, Managing Partner

 

Re:     2411 Stanwell Property Lease

 

Dear Mr. Cuff:

 

Pursuant to Section 37, Option to Renew, of the Lease Agreement dated August 1,
2013 this letter will serve as Cerus Corporation's notice of its option to renew
and extend the lease for an additional term of two years. The expiration date of
the lease shall be extended to July 31, 2019.

 

Please acknowledge receipt of this letter by signing below and returning a copy
to me for our files.

 

Should you have any questions, please do not hesitate to contact me.

Sincerely,

 

Kevin D. Green

 

 

/s/ Kevin D. Green

 

 

Vice President, Finance and CFO

 

 

 

Acknowledged and Agreed To:

 

 

By: /s/ S.P. Cuff

     S.P. Cuff, Managing Partner

 

 

 

 

 

CERUS CORPORATION

2550 Stanwell Drive, Concord, CA  94520

Tel. 925.288.6000      Fax 925-288-6001

www.cerus.com

 